DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive. Applicant claims that:
The claims do not recite matter that falls within the enumerated groupings of abstract ideas 
The claims are directed to a process specifically designed to achieve an improved technological result
The claims include meaningful limitations that amount to significantly more 
The claims recite features that are not well-understood, routine, and conventional

Regarding argument i., the Examiner respectfully disagrees. Specifically citing to the statement “the Office Action takes the position that the present claims are directed to ‘the abstract idea of mathematics’”, the Office Action makes no indication that the abstract idea in the claims of the current invention recite mathematics. Additionally, determining a “negative interaction” would constitute a mental process because a person (such as a physician) could make an observation of a patient’s physiological properties such as eye movement, breathing, and body positioning, and then make a judgement on whether or not there is a negative interaction. Further, the claims recite teaching the patient about their procedure. See MPEP 2106.04(a).

Regarding argument ii., the Examiner respectfully disagrees. The Examiner asserts that there is no indication that the claimed invention addresses a problem specifically arising in the realm of computer technology. The Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or any other technological aspect of the computer. The solution provided here has not been described or claimed as anything more that the generic use of existing technology performing basic, purely conventional functions of a computer (ie, a discrete notification, such as a vibration or text message, given to the doctor).

Regarding argument iii., the Examiner respectfully disagrees. The applicant does not provide adequate evidence or technical reason on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or any other technological aspects of the computer.

Regarding argument iv., the Examiner respectfully disagrees. The Examiner asserts that the well-understood, routine, and conventional inquiry applies to the additional limitations identified in the claim. The limitations argued by the Applicant as not well-understood, routine, and conventional have been considered by the Examiner as directed to an abstract idea and are therefore not analyzed under the well understood, routine, and conventional inquiry. Due to the currently pending amendments, please see the updated 35 USC 101 rejection below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 14-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-10 are related to a method (i.e. a process), claims 11, 14-19 are directed to a system (i.e., a machine). Accordingly, claims 1-19 are all within at least one of the four statutory categories.

Regarding claim 20, Applicant notes that paragraph [0039] of the present specification states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”. Accordingly, claim 20 is directed to a medium (i.e., a manufacture) and are therefore within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:


Representative independent claim 11 includes limitations that recite at least one abstract idea. Specifically, independent claim 11 recites:

A system comprising: 
a camera; 
a microphone; 
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: 
recording, via the camera, a first physiological property of a patient during a communication interaction with a healthcare provider, the first physiological property corresponding to a measure of emotional stress of the patient and being selected from the group consisting of: eye movement, breathing rate, and body position; 
recording, via the microphone, natural language communicated by the patient; 
determining, via the camera, motion of a mouth of the patient
determining, via the processor from the first physiological property, the motion of the mouth and the natural language, an indication of a negative interaction between the healthcare provider and the patient, wherein determining comprises comparing the first physiological property to a threshold value and measuring, from the natural language, at least one of intonation, sentiment, complexity of vocabulary, and length of time the patient is speaking; 
when indication of a negative interaction is determined, providing an indication to the healthcare provider that the communication interaction is negative;
generating, for display on an artificial reality display, a medical procedure to the patient in virtual reality, B4466132.14SVL820170065US01 IBI-16501 the artificial reality display supplementing the negative communication interaction and comprising a virtual reality (VR) system; and transitioning the artificial reality display to an augmented reality (AR) system after the demonstration of the medical procedure is complete and supplementing the negative commination interaction with AR.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because determining a negative interaction between people by applying a threshold to a first physiological property and measuring/ analyzing natural language of the patient and determining the motion of the mouth is a process that can be performed in the human mind. Based on determining if there is a negative interaction, the healthcare provider can generate a medical procedure, and thus further defines the abstract idea. Furthermore, the foregoing underlined limitations of “generating … a medical procedure to the patient” constitute “certain methods of organizing human activity”, because the healthcare provider is interacting with the patient to determine a negative interaction, and then demonstrating and teaching a medical procedure to another individual (such as the patient) relates to managing interactions between people. 

Any limitations not identified above as part of a mental process or organizing human behavior/interactions are deemed “additional elements” (i.e., storage medium, processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a system on a computing node, which as discussed below are deemed to merely be “additional elements”. Additionally, the abstract idea for Claim 20 is identical to the abstract idea for claim 11, because the only difference between Claims 11 and 20 is that Claim 11 recites a system, whereas Claim 20 recites a computer program product.

Furthermore, the following dependent claims further defined the at least one abstract idea, and thus fail to make the abstract ideas any less abstract. 

In relation to claims 6 and 17, these claims recite having an interactive dialogue for the plurality of labels, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus a method of organizing human activity. In relation to claims 8 and 19, these 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract ideas into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract ideas integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exceptions. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
a camera; 
a microphone; 
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)): 
recording, via the camera, a first physiological property of a patient during a communication interaction with a healthcare provider, the first physiological property corresponding to a measure of emotional stress of the patient and being selected from the group consisting of: eye movement, breathing rate, and body position (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving data) under MPEP 2106.05(d)(II) for PEG: Step 2B); 
recording, via the microphone, natural language communicated by the patient (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving data) under MPEP 2106.05(d)(II) for PEG: Step 2B); 
determining, via the camera (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), motion of a mouth of the patient
determining, via the processor from the first physiological property, the motion of the mouth, and the natural language, an indication of a negative interaction between the healthcare provider and the patient, wherein determining comprises comparing the first physiological property to a threshold value and measuring, from the natural language, at least one of intonation, sentiment, complexity of vocabulary, and length of time the patient is speaking; 
when indication of a negative interaction is determined, providing an indication to the healthcare provider that the communication interaction is negative (merely post-solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving data) under MPEP 2106.05(d)(II) for PEG: Step 2B); 
generating, for display on an artificial reality display (merely post-solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving data) under MPEP 2106.05(d)(II) for PEG: Step 2B), a medical procedure to the patient in virtual reality, B4466132.14SVL820170065US01 IBI-16501 the artificial reality display supplementing the negative communication interaction and comprising a virtual reality (VR) system (general linking to a technological environment as noted below, see MPEP 2106.05(h)); transitioning the artificial reality display to an augmented reality (AR) system after the demonstration of the medical procedure is complete and supplementing the negative commination interaction with AR. 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a camera, microphone, computing node, computer readable storage medium, program instructions, processor and a AR display, Examiner submits that these limitations amount to merely using a computer and/or machinery to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of recording via the camera one of the first physiological properties, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   



Regarding the additional limitation of providing an indication to the healthcare provider that the communication interaction is negative, this is merely post-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of displaying a medical procedure on an artificial reality display, this is merely post-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of the use of the artificial reality display supplementing the negative communication interaction and comprising an augmented reality (AR) system or a virtual reality (VR) system, the Examiner submits that this additional limitation does no more that general link the use of the abstract idea to a particular technological environment or field of use because it 

Additionally, regarding the additional limitation of a “computer program product” in analogous independent claim 20, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to detect negative interactions and demonstrate medical procedures, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).



The remaining dependent claim limitations not addressed above fail to integrate the abstract ideas into a practical application as set below: 

Claims 3, 14: These claims specify specific types of data to be gathered and displayed (retrieving medical images for the simulation and displaying the simulated images) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).  Additionally, these claims recite generating a 3D simulation of an anatomical structure for the artificial reality display, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)). 

Claims 4, 15: These claims recite generating a 3D simulation of an anatomical structure for the artificial reality display, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)). 

Claims 5, 16: These claims recite labeling and displaying the labels on the structure, and thus do no more than generally link use of the abstract idea to a particular technological environment or 

Claims 6, 17: These claims recite providing the dialogue of the labels in an interactive format, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claims 7, 18: These claims recite generating a 3D simulation of a surgical procedure, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claims 8, 19: These claims recite pausing the simulation, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claim 9: This claim recites transitioning from a VR system to an AR system, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claim 10: This claim recites continuing to use the AR system until communication is complete, and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a camera, microphone, computing node, computer readable storage medium, program instructions and a processor, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(d)(II)).

Regarding the additional limitation of recording via the camera one of the first physiological properties, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).      

Regarding the additional limitation of recording via the microphone the natural language communicated by the patient, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).      

Regarding the additional limitation of providing an indication to the healthcare provider that the communication interaction is negative, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II) specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).

 this is merely post-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and see MPEP § 2106.05(d)(II) specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;).

Regarding the additional limitation of the use of the artificial reality display supplementing the negative communication interaction and comprising an augmented reality (AR) system or a virtual reality (VR) system, the Examiner submits that this additional limitation does no more that general link the use of the abstract idea to a particular technological environment or field of use because it is merely an incidental or a token addition to the claim that does not alter or affect how the steps of the least one abstract idea are performed (see MPEP 2106.05(h)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1, 3-11, and 14-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2009/0018808 A1 to Bronstein et al. (“Bronstein”) in view of U.S. Patent Application Pub. US 2017/0186157 A1 to Boettger et al. (“Boettger”) in further view of U.S. Patent Application Pub. US 2019/0239791 A1 to Beck et al. (“Beck”) in further view of US Patent Application Pub. US 2018/0314689 A1 to Wang et al. (“Wang”) in further view of U.S. Patent Application Pub. US 2018/0360543 A1 to Roh et al. (“Roh”): 

Regarding claim 1:
Bronstein discloses the artificial reality display comprising an augmented reality (AR) system or a virtual reality (VR) system, and the artificial reality display demonstrating a medical procedure to the patient in virtual reality ([0079]- use of an interactive simulation (virtual reality) with a model of a patient’s organ and “dummy” medical instruments for a medical procedure. [0082]- this simulation can be shown and communicated to the patient before an operation);
However, Bronstein does not teach:
recording, via a camera, a first physiological property of a patient during a communication interaction with a healthcare provider, the first physiological property corresponding to a measure of emotional stress of the patient and being selected from the group consisting of: eye movement, breathing rate, and body position;
recording, via a microphone, natural language communicated by the patient; 
determining, via the camera, motion of a mouth of the patient;
determining, via the processor, from the first physiological property, the motion of the mouth, and the natural language, an indication of a negative interaction between the healthcare provider and the patient, wherein determining comprises comparing the first physiological property to a threshold value and 
measuring, from the natural language, at least one of intonation, sentiment, complexity of vocabulary, and length of time the patient is speaking;  
when the indication of a negative interaction is determined, providing an indication to the healthcare provider that the communication interaction is negative; and 
providing an artificial reality display to the patient to supplement the negative communication interaction, …
transitioning the artificial reality display to an augmented reality (AR) system after the demonstration of the medical procedure is complete and supplementing the negative communication interaction with AR
However, Boettger teaches that it was well known by one of ordinary skill of the art of healthcare communications at the time of the invention that signs of stress can be tracked in a patient by considering patient status information such as breathing rate and facial expressions gathered during a medical examination (a communication interaction), and this can trigger an augmented reality system that supplements the communication interaction to show a patient images to calm them down when they are in a state of stress [0096]. This augmented reality can also be a virtual reality system with an artificial reality display [0188].  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the system of Bronstein to provide an artificial reality display to supplement the communication as taught by Boettger to help educate the patient of their medical procedure and relieve the stress. 
Beck further teaches that it was well known by one of ordinary skill of the art of healthcare communications that different physiological data characteristics can be measured by sensors in a communication interaction with a healthcare provider [0117], including data from eye 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the system of Bronstein/Boettger by measuring a first physiological property during a communication interaction with a healthcare provider, and determining/indicating whether the first physiological property is indicative of a negative interaction between the healthcare provider and the patient by reaching a threshold as taught by Beck because the use of more physiological data and a threshold to compare a baseline to a patient gives the healthcare provider a better and more realistic indication of whether the patient is stressed and supplements that information with a simulation to reduce the stress. 
Wang further teaches measuring from natural language can include elements such as pitch features (which is the intonation) [0230], time alignment of words (length of time patient is 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to modify the system of Bronstein/Boettger/Beck by providing natural language processing as taught by Wang because this provides a more comprehensive analysis of a conversation to mimic how a person can analyze a conversation for negative interactions.
Roh further teaches that it was well known by one of ordinary skill of the art of healthcare communications that the VR training simulation data can be used to go into the AR system for the surgery as a means of training as described in [0067] (which would indicate a need for further understanding the steps in the procedure) [Figure 6], [0068].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications before the effective filling date of the claimed invention to modify Bronstein/Boettger/Beck/Wang to allow a transition from VR to AR as taught by Roh in order to provide a better, more hands-on learning experience of the medical procedure for the patient.

Regarding Claims 11 and 20, the claims are rejected in view of Bronstein/Boettger/Beck/Wang/Roh in a matter similar to the rejection of claim 1.

Regarding claim 3:
Bronstein/Boettger/Beck/Wang/Roh discloses all the limitations of claim 1. Bronstein further teaches the method of claim 1, further comprising: retrieving a medical image corresponding to an anatomical structure of the patient; generating, for display on the artificial reality display, a three-dimension simulation of the anatomical structure from the medical image ([0057], [0058]- image of patient’s body part from a medical record is implemented into the simulation and can be represented in 3D).

Regarding Claim 14, the claims are rejected in view of Bronstein/Boettger/Beck/Wang/Roh in a matter similar to the rejection of claim 3.

Regarding claim 4:
Bronstein/ Boettger/Beck/Wang/Roh discloses all the limitations of claim 3. Bronstein further teaches the method of claim 3, further comprising: generating, for display on the artificial reality display, a three-dimension simulation of the anatomical structure from the medical image ([0058], [0077]- 3D image of body part is implemented in the simulation).

Regarding Claim 15, the claims are rejected in view of Bronstein/Boettger/Beck/Wang/Roh in a matter similar to the rejection of claim 4.

Regarding claim 7:
Bronstein/ Boettger/Beck/Wang/Roh discloses all the limitations of claim 6. Bronstein further teaches the method of claim 6, further comprising generating a three-dimensional simulation of a surgical procedure involving the anatomical structure in the artificial reality display ([0057], [0079]- the surgery simulation can be in 3D and uses the patient’s anatomical structure to illustrate the procedure).

Regarding Claim 18, the claim is rejected in view of Bronstein/Boettger/Beck/Wang/Roh in a matter similar to the rejection of claim 7.

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2009/0018808 A1 to Bronstein et al. (“Bronstein”) in view of U.S. Patent Application Pub. US 2017/0186157 A1 to Boettger et al. (“Boettger”) in further view of U.S. Patent Application Pub. US 2019/0239791 A1 to Beck (“Beck”) in further view of US Patent Application Pub. US 2018/0314689 A1 to Wang et al. (“Wang”) in further view of U.S. Patent Application Pub. US 2018/0360543 A1 to Roh et al. (“Roh”) in further view of U.S. Patent Application Pub. US 2014/0372955 A1 to Berry et al. (“Berry”): 

Regarding claim 5:
Bronstein/Boettger/Beck/Wang/Roh discloses all the limitations of claim 4, however, Bronstein/Boettger/Beck/Wang does not teach the following:
further comprising: labelling the anatomical structure with a plurality of labels and generating, for display in the artificial reality display, the plurality of labels
 However, Berry teaches that it was well known by one of ordinary skill of the art of healthcare communications that anatomical structures can be directly annotated on and displayed to a user (Figure 3, [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications before the effective filling date of the claimed invention to modify Bronstein/Boettger/Beck/Wang to annotate anatomical structures as taught by Berry in order to provide a better learning experience for the patient.

Regarding Claim 16, the claim is rejected in view of Bronstein/Boettger/Beck/Wang/Roh/Berry in a matter similar to the rejection of claim 5.

Regarding claim 6:
Bronstein/Boettger/Beck/Wang/Roh/Berry discloses all the limitations of claim 5, however, Bronstein/Boettger/Beck/Wang/Roh/Berry does not teach the following:
further comprising providing an interactive dialogue of the plurality of labels to the patient 
However, Berry teaches that it was well known by one of ordinary skill of the art of healthcare communications that labels on anatomical structures can be annotated can include comments from speech-to-text (this would make it have interactive dialogue) [0043], and these annotations can be used to help illustrate medical procedures [0045]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications before the effective filling date of the claimed invention to modify Bronstein/Boettger/Beck/Wang/Roh/Berry to interact with the annotated anatomical structures as taught by Berry in order to provide a better learning experience for the patient.

.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2009/0018808 A1 to Bronstein et al. (“Bronstein”) in view of U.S. Patent Application Pub. US 2017/0186157 A1 to Boettger et al. (“Boettger”) in further view of U.S. Patent Application Pub. US2019/0239791 A1 to Beck (“Beck”) in further view of US Patent Application Pub. US 2018/0314689 A1 to Wang et al. (“Wang”) in further view of U.S. Patent Application Pub. US 2018/0360543 A1 to Roh et al. (“Roh”) in further view of NPL “Designing a Computer- Based Simulator for Interventional Cardiology Training” to Dawson et al. (“Dawson”):  

Regarding claim 8:
Bronstein/Boettger/Beck/Wang/Roh discloses all the limitations of claim 7. However, Bronstein/Boettger/ Beck/Wang/Roh does not teach the following:
further comprising: determining whether the patient has asked a question; and upon determining the question has been asked by the patient, pausing the three-dimensional simulation of the surgical procedure 
However, Dawson teaches that it was well known by one of ordinary skill of the art of healthcare communications that simulations can be paused for training purposes and to provide a better understanding of the procedure to the user [Page 527, “Pause”]
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications before the effective filling date of the claimed invention to modify 

Regarding Claim 19, the claim is rejected in view of Bronstein/Boettger/Beck/Wang/Roh/Dawson in a matter similar to the rejection of claim 8.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2009/0018808 A1 to Bronstein et al. (“Bronstein”) in view of  U.S. Patent Application Pub. US 2017/0186157 A1 to Boettger et al. (“Boettger”) in further view of U.S. Patent Application Pub. US 2019/0239791 A1 to Beck (“Beck”) in further view of US Patent Application Pub. US 2018/0314689 A1 to Wang et al. (“Wang”) in further view of U.S. Patent Application Pub. US 2018/0360543 A1 to Roh et al. (“Roh”): 

Regarding claim 9:
Bronstein/Boettger/Beck/Wang discloses all of the limitations of claim 7. Bronstein/Boettger/Beck/Wang however does not teach the following:
further comprising transitioning from the VR system to the AR system upon determining that the interactive dialogue is complete
However, Roh teaches that it was well known by one of ordinary skill of the art of healthcare communications that the VR training simulation data can be used to go into the AR system for the surgery [Figure 5, step 510], [0067].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications before the effective filling date of the claimed invention to modify 

Regarding claim 10:
Bronstein/Boettger/Beck/Wang discloses all of the limitations of claim 9. Bronstein/Boettger/Beck/Wang however does not teach the following:
further comprising using the AR system until the communication interaction is complete 
However, Roh teaches that it was well known by one of ordinary skill of the art of healthcare communications that AR systems can be used during the duration of the surgery [0011], [0067].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications before the effective filling date of the claimed invention to modify Bronstein/Boettger/Beck/Wang to allow the simulation to continue in AR as taught by Roh in order to provide a better, more hands-on learning experience of the medical procedure for the patient.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686